The opinion of the court was delivered by
Swayze, J.
An assessment for sidewalk improvements was set aside and a new assessment ordered. The amounts to he assessed have been agreed upon, and. the only question now submitted to ns is from what time interest should run on the assessment. We think it should not begin to run until the *362amount is ascertained by the court. Until that time the landowner is in no default; he cannot pay until the amount is known. That this is the rule seems to have been taken for granted in State, ex rel. Miller, v. Love, 37 N. J. L. 261. The cases cited on behalf of the township only hold that interest paid by the municipality is a part of the cost of the improvement. No doubt this is true, and we must assume, that the total cost required to be assessed includes all interest paid by the township. We cannot go back to February 4th, 1915, and, by allowing interest oil the assessment from that date, compel the property owner to pay interest on interest for a time antedating the day when the amount of his own liability becomes known, and on interest that may not have been paid by the township until long after that date and up to the present time. That would mean not only compound interest but compound interest in advance.